Exhibit 99.1 Contact:Joseph C. Adams, Chief Executive Officer Matthew D. Mullet, Chief Financial Officer (425) 771-5299 www.FSBWA.com FS Bancorp, Inc. Announces Strong 2013 Results Including $3.9 Million in Net Income or $1.29 Per Diluted Share and Fourth Consecutive Dividend MOUNTLAKE TERRACE, WA – January 30, 2014 - FS Bancorp, Inc. (NASDAQ: FSBW) (“FS Bancorp” or “the Company”), the holding company for 1st Security Bank of Washington (“the Bank”) today reported 2013 net income of $3.9 million, or $1.29 per diluted share, compared to net income of $5.3 million or $1.76 per diluted share, for the year ended December 31, 2012. Net income for 2012 included a $2.3 million tax benefit from the reversal of the valuation allowance for deferred tax assets while there was no similar reversal in 2013.Net income for the fourth quarter of 2013 was $537,000, or $0.18 per diluted share, compared to $1.1 million, or $0.36 per diluted share, for the fourth quarter ended December 31, 2012. “I am pleased to announce that our Board of Directors approved our fourth quarterly cash dividend of $0.05 per share” stated Joe Adams, CEO of FS Bancorp. “The dividend will be paid on February 24, 2014, to shareholders of record as of February 14, 2014.The payment of dividends represents the Company’s commitment to provide a cash return on investment to our shareholders while increasing long-term shareholder value.” “The fourth quarter reflects growth in loan originations from our consumer lending team.During the quarter, we sold a $9.3 million consumer marine loan pool in addition to our ongoing residential loan sales.Asset quality also improved during the quarter with the payoff of one of our largest substandard loans and our efforts in reducing other real estate owned,” stated Matthew Mullet, CFO of FS Bancorp, Inc. The Company completed the sale of 247 consumer marine loans on December 16, 2013 that had an aggregate principal balance of $9.3 million.In connection with the sale, a $35,000 reserve for potential loan recourse was established and will remain in effect until June 14, 2014.The sale of marine loans resulted in a pre-tax gain of $166,000, net of the reserve.Management remains focused on building diversified revenue streams based upon credit, interest rate, and concentration risks. 2013 Fourth Quarter and Year End Highlights · Total assets increased $23.1 million, or 5.8% to $419.2 million at December 31, 2013, compared to $396.1 million at September 30, 2013 and $359.0 million at December 31, 2012; · Total non-performing assets, including other real estate owned (“OREO”), decreased $581,000, or 15.3% to $3.2 million at December 31, 2013 compared to $3.8 million at September 30, 2013 and $4.1 million at December 31, 2012; · Substandard loans decreased to $2.1 million at December 31, 3013 compared to $3.9 million at September 30, 2013 and $4.3 million at December 31, 2012; · The ratio of non-performing assets to total assets improved to 0.8% at December 31, 2013 compared to 1.0% at September 30, 2013 and 1.1% at December 31, 2012; · Pre-tax net income increased to $5.9 million for the year ended December 31, 2013 compared to $3.2 million for the year ended December 31, 2012; · Net income decreased to $537,000 for the fourth quarter of 2013, compared to $1.1 million in both the preceding quarters of 2013, and the comparable quarter one year ago as a result of asset quality initiatives and the slowdown in home loan refinance activities; · Relationship based transactional deposits increased 23.9% to $72.5 million at December 31, 2013, compared to $58.5 million at December 31, 2012; FS Bancorp Q4 Earnings January 30, 2014 Page 2 · Earnings per diluted share were $0.18 for the fourth quarter 2013 compared to $0.35 for the prior quarter of 2013 and $0.36 for the fourth quarter of 2012; and · Capital levels at the Bank reflect Total Risk-Based Capital of 16.7% and a Tier 1 Leverage Capital Ratio of 12.6% as of December 31, 2013 compared to 16.1% and 13.3% as of December 31, 2012, respectively. Balance Sheet and Credit Quality Total assets increased to $419.2 million at December 31, 2013 compared to $396.1 million at September 30, 2013 and $359.0 million at December 31, 2012.The increase in total assets from September 30, 2013 was primarily due to increases in total cash and cash equivalents of $13.7 million, securities available-for-sale of $9.1 million, and a $2.8 million increase in loans held for sale offset by a decrease in loans receivable, net of $2.7 million.The increase in assets from December 31, 2012 was primarily the result of an increase in total cash and cash equivalents of $31.7 million, securities available-for-sale of $12.9 million, bank owned life insurance of $6.4 million, loans receivable, net of $6.1 million and loans held for sale of $2.3 million. Net loans receivable decreased $2.7 million to $281.1 million at December 31, 2013 from $283.8 million as of September 30, 2013 and increased $6.1 million from $275.0 million at December 31, 2012.Total real estate loans decreased $5.0 million quarter over quarter due to a decrease in commercial real estate loans including residential construction loans.Quarter over quarter changes in other loan categories include a $4.1 million increase in commercial business loans, and a $1.4 million decrease in consumer loans primarily as a result of the $9.3 million marine loan pool sale partially offset by an $8.2 million increase in indirect home improvement and solar loans. LOAN PORTFOLIO ($ in thousands) December 31, 2013 September 30, 2013 December 31, 2012 Amount Percent Amount Percent Amount Percent REAL ESTATE LOANS Commercial $ % $ % $ % Construction and development Home Equity One-to-four family (held for sale excluded) Multi-family Total real estate loans CONSUMER LOANS: Indirect home improvement Solar Marine Automobile Recreational Home improvement Other Total consumer loans COMMERCIAL BUSINESS LOANS Total loans % % % Allowance for loan losses ) ) ) Deferred cost, fees, and discounts, net ) ) ) Total loans receivable, net $ $ $ FS Bancorp Q4 Earnings January 30, 2014 Page 3 One-to-four-family originations of loans held for sale decreased 22.1% to $46.9 million during the quarter ended December 31, 2013 compared to $60.1 million for the preceding quarter and $61.5 million for the same quarter one year ago.The decrease in originations was directly correlated to the increase in home lending rates and the resulting reduction in refinance volume.The percentage of one-to-four-family mortgage loan originations related to purchases was 80.5% in purchase volume versus 19.5% in refinance volume for the fourth quarter of 2013 compared to 73.2% in purchase volume versus 26.8% in refinance volume for the third quarter of 2013.Loans held for sale increased $2.8 million during the quarter to $11.2 million at December 31, 2013 from $8.4 million at September 30, 2013 and was $8.9 million at December 31, 2012.During the quarter ended December 31, 2013, the Company purchased $2.2 million and sold $45.9 million of one-to-four-family mortgage loans compared to $0 and $62.5 million for the preceding quarter and $0 and $61.4 million for the same quarter one year ago, respectively. The allowance for loan losses (“ALLL”) at December 31, 2013 was $5.1million, or 1.8% of gross loans receivable, compared to $5.3 million or 1.8% of gross loans receivable as of September 30, 2013, and $4.7 million, or 1.7% of gross loans receivable at December 31, 2012.Non-performing loans, consisting of non-accrual loans, decreased to $1.1 million at December 31, 2013 from $1.5 million at September 30, 2013 and $1.9 million at December 31, 2012.Substandard loans decreased to $2.1 million at December 31, 2013 compared to $3.9 million at September 30, 2013 and $4.3 million at December 31, 2012 as a result of a $1.6 million loan payoff received during the fourth quarter of 2013.OREO totaled $2.1million at December 31, 2013, compared to $2.3 million at September 30, 2013 and $2.1 million at December 31, 2012.During the year ended December 31, 2013, OREO reflected sales of $269,000 in other real estate owned, and write-downs to fair value of $518,000, offset by additions of $735,000 for a year over year unchanged balance.At December 31, 2013, the Bank also had $815,000 in restructured loans, all of which were performing in accordance with their modified terms. Total deposits increased $20.0 million or 6.3% to $336.9 million at December 31, 2013, from $316.9 million at September 30, 2013, and increased $48.0 million from $288.9 million at December 31, 2012.Transaction accounts (noninterest and interest-bearing checking accounts) increased to $72.5 million as of December 31, 2013 from $70.4 million at September 30, 2013 and $58.5 million at December 31, 2012.Non-retail deposits which include brokered, online certificates of deposit and public funds were $24.1 million as of December 31, 2013 compared to $31.3 million as of September 30, 2013, and $28.8 million as of December 31, 2012.Management remains committed to growing retail deposits as the primary source of funds for loan growth. DEPOSIT BREAKDOWN ($ in thousands) December 31, 2013 September 30, 2013 December 31, 2012 Amount Percent Amount Percent Amount Percent Noninterest-bearing checking $ % $ % $ % Interest-bearing checking Savings Money market Certificates of deposits less than Certificates of deposits $100,000 to less than $250,000 Certificates of deposits $250,000 and over Total $ % $ % $ % Total equity increased $79,000 to $62.3 million at December 31, 2013 from $62.2 million at September 30, 2013.The increase in equity from the third quarter was predominantly a result of net income of $537,000, and $109,000 in fair market value related to the release of ESOP shares, partially offset by dividends paid during the quarter of FS Bancorp Q4 Earnings January 30, 2014 Page 4 $150,000 and a decline of $417,000 in accumulated other comprehensive income representing an increase in the unrealized loss on securities available-for-sale.Book value per common share was $20.55 as of December 31, 2013, compared to $19.92 as of December 31, 2012. The Bank is well capitalized with a Total Risk-Based Capital ratio of 16.7% and a Tier 1 Leverage Capital ratio of 12.6% at December 31, 2013, compared to 16.1% and 13.3% at December 31, 2012, respectively.The Company reflects Total Risk-Based Capital ratio of 20.3% and Tier 1 Leverage Capital ratio of 15.5%, as of December 31, 2013, compared to 19.8% and 16.7% at December 31, 2012, respectively. Operating Results Net interest income increased $313,000, or 6.8%, to $4.9 million for the three months ended December 31, 2013, from $4.6 million for the three months ended December 31, 2012.For the year ended December 31, 2013, net interest income increased $3.1 million, or 19.1%, to $19.5 million compared to $16.4 million for the same period in the prior year. The net interest margin (“NIM”) decreased 10 basis points to 5.33% for the year ended December 31, 2013, from 5.43% for the same period of the prior year. The decrease reflects the increase in average interest earning assets during the period, including increased lower yielding cash and cash equivalents and investment securities available to fund projected loan growth.Diversified loan growth continues to pressure the NIM as real estate and business loans have a lower yield than consumer loan products.Offsetting the lower asset yields was a 17 basis point decline in the cost of funds to 0.77% for the year ended December 31, 2013 from 0.94% for the same period in the prior year. The provision for loan losses was $450,000 for the three months ended December 31, 2013, compared to $1.2 million for the three months ended December 31, 2012.The $768,000 decrease in the provision primarily relates to improvement in asset quality as both non-accrual and substandard loans decreased in addition to decreases in loans receivable, net, commercial real estate, and construction and development loan balances during the three months ended December 31, 2013.The provision for loan losses decreased $743,000 to $2.2 million for the year ended December 31, 2013, from $2.9 million for the year ended December 31, 2012.Non-performing loans were $1.1 million, or 0.4% of total loans at December 31, 2013, compared to $1.9 million, or 0.7% of total loans, at December 31, 2012.During the year ended December 31, 2013, net charge-offs totaled $1.8 million compared to $2.6 million during the year ended December 31, 2012. Noninterest income decreased $1.3 million, or 45.2%, to $1.5 million for the three months ended December 31, 2013, from $2.8 million for the three months ended December 31, 2012.The decrease during the period was primarily due to a $1.2 million reduction in gains associated with the sale of mortgage loans to the secondary market as a result of lower production in home lending.Lower production was a direct result of higher interest rates and reduced refinance applications.Noninterest income increased $2.7 million, or 44.6%, to $8.9 million for the year ended December 31, 2013, from $6.2 million for the year ended December 31, 2012.The increase during the period was primarily due to a $2.7 million increase in gains associated with the sale of loans as a result of strong year over year production in home lendingas well as sales of consumer and commercial real estate loans. Noninterest expense increased $313,000, or 6.3%, to $5.2 million for the three months ended December 31, 2013, from $4.9 million for the three months ended December 31, 2012.Changes in noninterest expense included a $162,000, or 119.1% increase in professional and board fees, a $132,000, or 38.5% increase in occupancy, a $52,000, or 43.7% increase in write-downs to fair value of other real estate owned, and a $43,000, or 53.1% increase in marketing and advertising, partially offset by a $76,000, or 2.7% decrease in salaries and benefit costs. FS Bancorp Q4 Earnings January 30, 2014 Page 5 About FS Bancorp FS Bancorp, Inc., a Washington corporation, is the holding company for 1st Security Bank of Washington.The Bank provides loan and deposit services to customers who are predominately small and middle-market businesses and individuals in western Washington through its seven branches in suburban communities in the greater Puget Sound area. Disclaimer Certain matters discussed in this press release may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are not statements of historical fact and often include the words “believes,” “expects,” “anticipates,” “estimates,” “forecasts,” “intends,” “plans,” “targets,” “potentially,” “probably,” “projects,” “outlook” or similar expressions or future or conditional verbs such as “may,” “will,” “should,” “would” and “could.”Forward-looking statements include statements with respect to our beliefs, plans, objectives, goals, expectations, assumptions and statements about future performance.These forward-looking statements are subject to known and unknown risks, uncertainties and other factors that could cause our actual results to differ materially from the results anticipated, including, but not limited to: general economic conditions, either nationally or in our market area, that are worse than expected; the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write offs and changes in our allowance for loan losses and provision for loan losses that may be impacted by deterioration in the housing and commercial real estate markets; fluctuations in the demand for loans, the number of unsold homes, land and other properties and fluctuations in real estate values in our market area; increases in premiums for deposit insurance; the use of estimates in determining fair value of certain of our assets, which estimates may prove to be incorrect and result in significant declines in valuation; changes in the interest rate environment that reduce our interest margins or reduce the fair value of financial instruments; increased competitive pressures among financial services companies; our ability to execute our plans to grow our residential construction lending, our mortgage banking operations and our warehouse lending and the geographic expansion of our indirect home improvement lending; secondary market conditions for loans and our ability to sell loans in the secondary market; our ability to attract and retain deposits; our ability to control operating costs and expenses; changes in consumer spending, borrowing and savings habits; our ability to successfully manage our growth; legislative or regulatory changes that adversely affect our business or increase capital requirements, including changes related to Basel III; the effect of the Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing regulations, changes in regulation policies and principles, or the interpretation of regulatory capital or other rules; adverse changes in the securities markets; changes in accounting policies and practices, as may be adopted by the bank regulatory agencies, the Public Company Accounting Oversight Board or the Financial Accounting Standards Board; costs and effects of litigation, including settlements and judgments and inability of key third-party vendors to perform their obligations to us; andother economic, competitive, governmental, regulatory and technical factors affecting our operations, pricing, products and services and other risks described in the Company’s reports filed with the Securities and Exchange Commission, including its Annual Report on Form 10-K for the year ended December 31, 2012. Any of the forward-looking statements that we make in this press release and in the other public statements we make are based upon management’s beliefs and assumptions at the time they are made.We undertake no obligation to publicly update or revise any forward-looking statements included in this report or to update the reasons why actual results could differ from those contained in such statements, whether as a result of new information, future events or otherwise.We caution readers not to place undue reliance on any forward-looking statements.We do not undertake and specifically disclaim any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements.These risks could cause our actual results for fiscal 2014 and beyond to differ materially from those expressed in any forward-looking statements by, or on behalf of us, and could negatively affect the Company’s operations and stock price performance. FS Bancorp Q4 Earnings January 30, 2014 Page 6 FS BANCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share amounts) December 31, September 30, December 31, Unaudited Unaudited Unaudited ASSETS Cash and due from banks $ $ $ Interest-bearing deposits at other financial institutions Securities available-for-sale, at fair value Federal Home Loan Bank stock, at cost Loans held for sale Loans receivable, net Accrued interest receivable Premises and equipment, net Other real estate owned (“OREO”) Deferred tax asset Bank owned life insurance (“BOLI”) Other assets TOTAL ASSETS $ $ $ LIABILITIES Deposits Noninterest-bearing accounts $ $ $ Interest-bearing accounts Total deposits Borrowings Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, $0.01 par value; 5,000,000 shares authorized; None issued Common stock, $0.01 par value; 45,000,000 shares authorized; 3,240,125 shares issued and outstanding at December 31, 2013, September 30, 2013, and December 31, 2012, respectively 32 32 32 Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) ) Unearned shares - Employee Stock Ownership Plan (“ESOP”) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ $ FS Bancorp Q4 Earnings January 30, 2014 Page 7 FS BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share amounts) Three Months Ended December 31, Year Ended December 31, Unaudited Unaudited Unaudited Unaudited INTEREST INCOME Loans receivable $ Interest and dividends on investment securities, and cash and cash equivalents Total interest income INTEREST EXPENSE Deposits Borrowings 57 37 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges and fee income Gain on sale of loans Gain on sale of investment securities 59 Other noninterest income 63 Total noninterest income NONINTEREST EXPENSE Salaries and benefits Operations Occupancy Data processing OREO fair value write-downs, net oflosses on sales OREO expenses 53 29 Loan costs Professional and board fees FDIC insurance 65 72 Marketing and advertising 81 Impairment (recovery) on servicing rights (6 ) 7 ) Total noninterest expense INCOME BEFORE PROVISION (BENEFIT) FOR INCOME TAX PROVISION (BENEFIT) FOR INCOME TAX ) NET INCOME $ Basic earnings per share $ Diluted earnings per share $ FS Bancorp Q4 Earnings January 30, 2014 Page 8 KEY FINANCIAL RATIOS AND DATA Three Months Ended ($ in thousands, except per share amounts) (Unaudited) December 31, September 30, December 31, PERFORMANCE RATIOS: Return on assets (ratio of net income to average total assets) (1) % % % Return on equity (ratio of net income to average equity) (1) Yield on average interest-earning assets Rate paid on average interest-bearing liabilities Interest rate spread information: Average during period Net interest margin (1) Operating expense to average total assets Average interest-earning assets to average interest-bearing liabilities Efficiency ratio (2) Year Ended December 31, December 31, PERFORMANCE RATIOS: Return on assets (ratio of net income to average total assets) % % Return on equity (ratio of net income to average equity) Yield on average interest-earning assets Rate paid on average interest-bearing liabilities Interest rate spread information: Average during period Net interest margin Operating expense to average total assets Average interest-earning assets to average interest-bearing liabilities Efficiency ratio (2) December 31, September 30, December 31, ASSET QUALITY RATIOS AND DATA: Non-performing assets to total assets at end of period (3) % % % Non-performing loans to total gross loans (4) Allowance for loan losses to non-performing loans (4) Allowance for loan losses to gross loans receivable CAPITAL RATIOS, BANK ONLY: Tier 1 Leverage Capital % % % Tier 1 Risk-Based Capital Total Risk-Based Capital CAPITAL RATIOS, COMPANY, ONLY: Tier 1 Leverage Capital % % % TotalRisk-Based Capital BOOK VALUES: Book value per common share $ $ $ (Footnotes on following page) FS Bancorp Q4 Earnings January 30, 2014 Page 9 Annualized. Total noninterest expense as a percentage of net interest income and total other noninterest income. Non-performing assets consists of non-performing loans (which include non-accruing loans and accruing loans more than 90 days past due), foreclosed real estate and other repossessed assets. Non-performing loans consists of non-accruing loans. Book value per common share was calculated using shares outstanding of 3,240,125 at December 31, 2012, less unallocated ESOP shares of 233,289. Book value per common share was calculated using all shares outstanding of 3,240,125 at September 30, 2013, less unallocated ESOP shares of 213,848. Book value per common share was calculated using shares outstanding of 3,240,125 at December 31, 2013, less unallocated ESOP shares of 207,368.
